                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKIE ROSADO,                                :
          Petitioner,                          :
                                               :               No. 1:19-cv-2116
               v.                              :
                                               :               (Judge Kane)
SCI MAHANOY, et al.,                           :
         Respondents                           :

                                      MEMORANDUM

       On December 12, 2019, pro se Petitioner Frankie Rosado (“Petitioner”), who is presently

incarcerated at the State Correctional Institution Mahanoy in Frackville, Pennsylvania (“SCI

Frackville”), initiated the above-captioned action by filing a letter indicating that he was seeking

to protect his deadline for filing a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. (Doc. No. 1.) He also submitted a copy of his prisoner trust fund account statement.

(Doc. No. 2.) In an administrative Order dated December 12, 2019, the Court directed Petitioner

either to pay the requisite filing fee or complete and submit a motion for leave to proceed in

forma pauperis within thirty (30) days. (Doc. No. 4.)

       The Court received a § 2254 petition from Plaintiff on December 16, 2019. (Doc. No. 5.)

On December 19, 2019, the Court received a letter from Petitioner in which he requested a copy

of his § 2254 petition. (Doc. No. 6.) Petitioner mentioned further that he had placed a request to

proceed in forma pauperis in the “request slip box with two cash slips” at SCI Mahanoy and that

he was “waiting for it to come back in the mail.” (Id.) On January 13, 2020, the Clerk of Court

sent Petitioner a letter advising him that the Court had not yet received either the filing fee or a

motion for leave to proceed in forma pauperis and requesting that Plaintiff comply with the

December 12, 2019 administrative Order within ten (10) days. (Doc. No. 8.) On January 16,

2020, the Court received a certified copy of Petitioner’s prisoner trust fund account statement
(Doc. No. 9) as well as a supplemental § 2254 petition (Doc. No. 10). On January 27, 2020, the

Court received a second supplemental § 2254 petition (Doc. No. 11) and a motion for leave to

proceed in forma pauperis (Doc. No. 12) from Petitioner. The Court will grant Petitioner leave

to proceed in forma pauperis, review the § 2254 petition pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254, and

for the following reasons, dismiss the petition without prejudice.

I.     BACKGROUND

       On May 9, 2012, following a jury trial, Petitioner was found guilty of corruption of a

minor, unlawful conduct with a minor, and indecent sexual assault. See Commonwealth v.

Rosado, CP-45-CR-0000018-2012 (Monroe Cty. C.C.P.). 1 On August 22, 2012, Petitioner was

sentenced to an aggregate sentence of thirty-three (33) to ninety-six (96) months’ incarceration.

See id. Petitioner filed a timely post-sentence motion, which the trial court denied on September

10, 2012. See id. Petitioner subsequently appealed to the Superior Court of Pennsylvania,

arguing that the evidence was insufficient for him to be found guilty of the crimes mentioned

above. See Commonwealth v. Rosado, No. 2754 EDA 2012, 2013 WL 11259105, at *1 (Pa.

Super. Ct. July 23, 2013). On July 23, 2013, the Superior Court affirmed Petitioner’s judgment

of sentence, concluding that Petitioner had waived his claim on appeal by failing to include it in

his Rule 1925(b) statement. See id. at *2. Petitioner did not seek leave to appeal to the Supreme

Court of Pennsylvania.

       On February 21, 2014, Petitioner filed a pro se Post Conviction Relief Act (“PCRA”)

petition in the Court of Common Pleas for Monroe County. See Rosado, CP-45-CR-0000018-



1
 A district court may take judicial notice of state court records, as well as its own. See Minney
v. Winstead, No. 2:12-cv-1732, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see also
Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988).
                                                 2
2012; see also Commonwealth v. Rosado, No. 2474 EDA 2014, 2015 WL 7352584, at *2 (Pa.

Super. Ct. Apr. 17, 2015). Petitioner alleged that trial counsel “was ineffective for failing to

raise the fact that the victim had previously accused her father of sexually abusing her and then

recanted the accusations.” See Rosado, 2015 WL 7352584, at *2. He maintained further that

appellate counsel “was ineffective for failing to raise or preserve appeal issues, including the

failure to brief the issues specifically raised in the Rule 1925(b) statement.” See id. On July 21,

2014, the PCRA court denied Petitioner’s PCRA petition. See Rosado, CP-45-CR-0000018-

2012. On April 17, 2015, the Superior Court affirmed the denial of his PCRA petition. See

Rosado, 2015 WL 7352584, at *1. Petitioner subsequently appealed to the Supreme Court of

Pennsylvania. On November 22, 2016, the Supreme Court of Pennsylvania concluded that

Petitioner’s appellate counsel’s decision to file a brief that abandoned all preserved issues in

favor of unpreserved issues constituted ineffective assistance of counsel per se, vacated the

Superior Court’s order, and remanded the matter to that court for further proceedings. See

Commonwealth v. Rosado, 637 Pa. 424, 426, 150 A.3d 425, 425-26 (2016).

       Upon remand, the Superior Court concluded that “the best resolution of this matter is to

put [Petitioner] in a position that will fully restore his direct appeal rights.” See Commonwealth

v. Rosado, No. 2474 EDA 2014, 2017 WL 219078, at *2 (Pa. Super. Ct. Jan. 19, 2017). The

Superior Court stated:

   Because the foundation for his direct appeal was laid by counsel who has since been
   deemed ineffective per se, we remand the case and direct current counsel to communicate
   with [Petitioner] about the issues he wants to pursue on appeal and take steps to preserve
   the issues properly. Counsel’s efforts on [Petitioner’s] behalf shall include the filing of
   new post-sentence motions nunc pro tunc. Following disposition of the post-sentence
   motions nunc pro tunc, either party will have the opportunity to file a timely appeal.

Id. Upon remand to the trial court, Petitioner filed post-sentence motions, which the trial court

denied on September 1, 2017. See Rosado, CP-45-CR-0000018-2012. Petitioner filed a timely

                                                  3
notice of appeal, arguing that his sentence is excessive and that his conviction is against the

weight of the evidence. See Commonwealth v. Rosado, 3160 EDA 2017, 2018 WL 2308145, at

*1-2 (Pa. Super. Ct. May 22, 2018). On May 22, 2018, the Superior Court affirmed Petitioner’s

judgment of sentence. See id. at *1. The Supreme Court of Pennsylvania denied Petitioner’s

petition for allowance of appeal on December 13, 2018. See Commonwealth v. Rosado, 199

A.3d 336 (Pa. 2018).

        On December 12, 2019, Petitioner initiated the above-captioned action. As noted above,

he has filed a § 2254 petition (Doc. No. 5) and two supplemental § 2254 petitions (Doc. Nos. 10,

11). Petitioner failed to set forth grounds for relief in his initial § 2254 petition. In his first

supplemental § 2254 petition, he raises the following grounds for relief:

        Ground One:             Appellate counsel failed to properly raise the issue regarding the
                                weight and sufficiency of the evidence; and

        Ground Two:             The trial court abused its discretion by stating in its Rule 1925
                                statement that the trial testimony corroborated the victim’s version
                                of events.

(Doc. No. 10 at 5-7.) Petitioner suggests that he did not exhaust his state court remedies with

respect to these claims. (Id.) In his second supplemental § 2254 petition, Petitioner raises the

following grounds:

        Ground One:             The trial court violated Petitioner’s Sixth Amendment right to
                                confront the complainant regarding her accusations against her
                                biological father, and appellate counsel failed to raise this issue on
                                direct appeal;

        Ground Two:             Prosecutorial misconduct occurred when the District Attorney
                                introduced false evidence and withheld favorable evidence from
                                Petitioner;

        Ground Three:           The trial court abused its discretion by stating in its Rule 1925
                                statement that the complainant’s testimony corroborated the
                                testimony given by other witnesses; and



                                                    4
        Ground Four:            Pocono Township Detective Thomas Lynott included falsified
                                information in the incident report.

(Doc. No. 11 at 6-7, 17-20.) Petitioner suggests that he has not raised Grounds Two, Three, and

Four in state court proceedings. (Id. at 17-20.) With respect to Ground One, Petitioner suggests

that he raised it in his initial PCRA petition but that the state courts never considered it because

of the Supreme Court of Pennsylvania’s conclusion that appellate counsel had rendered

ineffective assistance per se. (Id. at 6-7.)

II.     DISCUSSION

        Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254. Rule

4 provides, in pertinent part: “If it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court, the judge must dismiss the petition and

direct the clerk to notify the petitioner.” See Rule 4, 28 U.S.C. foll. § 2254. Based upon the

petition and the state court docket, the Court concludes that this petition is unexhausted.

        Before seeking federal habeas corpus relief, the provision of the federal habeas corpus

statute at 28 U.S.C. § 2254(b) requires a state prisoner to exhaust available state-court remedies.

To comply with the exhaustion requirement, a state prisoner first must have “fairly presented”

his constitutional and federal law issues to the state courts through direct appeal, collateral

review, state habeas proceedings, mandamus proceedings, or other available procedures for

judicial review. See, e.g., Castille v. Peoples, 489 U.S. 346, 351 (1989); Doctor v. Walters, 96

F.3d 675, 678 (3d Cir. 1996). To “fairly present” a claim, a petitioner must present a federal

claim’s factual and legal substance to the state courts in a manner that puts the state courts on

notice that a federal claim is being asserted. See McCandless v. Vaughn, 172 F.3d 255, 261 (3d

Cir. 1999).

                                                   5
       A petitioner must invoke “one complete round” of the applicable state’s appellate review

process, thereby giving the courts of that state “one full opportunity” to resolve any issues

relevant to such claims. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (holding that a

petitioner must present every claim raised in the federal petition to the state’s trial court,

intermediate appellate court, and highest court before exhaustion would be considered satisfied).

The exhaustion doctrine is rooted in the tradition of comity, and the state must be given the

“initial opportunity to pass upon and correct alleged violations of its prisoners’ [constitutional]

rights.” See Alston v. Diguglielmo, No. 07-cv-2618, 2009 WL 2096214, at *2 (E.D. Pa. July 14,

2009) (quoting case omitted). The petitioner has the burden of establishing that exhaustion has

been satisfied. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000).

       It is apparent from the face of Petitioner’s § 2254 petitions, as well as from public records

concerning Petitioner’s criminal proceedings, that he has not exhausted his state court remedies.

As is evident from the docket of the Court of Common Pleas of Monroe County, Petitioner’s

judgment of sentence is now final, and Petitioner has yet to file a PCRA petition raising the

grounds for relief set forth above. See Rosado, CP-45-CR-0000018-2012. Moreover, because

Petitioner still may file a timely PCRA petition raising these claims, the one-year statute of

limitations will not bar a subsequent habeas petition. Even on the strictest calculation of the

limitations period, Petitioner has an opportunity to return to federal court after exhausting his

state court remedies. 2 Accordingly, the Court will dismiss Petitioner’s § 2254 petitions without



2
 As noted above, the Supreme Court of Pennsylvania denied Petitioner’s petition for allowance
of appeal on December 13, 2018. See Commonwealth v. Rosado, 199 A.3d 336 (Pa. 2018).
Petitioner’s judgment of sentence became final, therefore, on March 13, 2019, when his time for
seeking a writ of certiorari from the United States Supreme Court expired. See 28 U.S.C.
§ 2244(d)(1)(A); 42 Pa. Cons. Stat. Ann. § 9545(b)(1); see also Bacon v. Sommers, No. 3:18-cv-
59, 2019 WL 1239429, at *2 (M.D. Pa. Mar. 18, 2019); Commonwealth v. Jones, 617 Pa. 587,
590-91, 54 A.3d 14, 16-17 (2012). Petitioner, therefore, has one year from March 13, 2019 to
                                                   6
prejudice to Petitioner’s right to refile a § 2254 petition, should he elect to do so, promptly

following the conclusion of any PCRA proceedings that Petitioner may choose to pursue. See

Myers v. Warden of SCI-Albion, No. 4:08-cv-100, 2010 WL 1838178, at *5 (M.D. Pa. May 6,

2010) (dismissing habeas petition without prejudice to allow the state proceedings to conclude

before entertaining the unexhausted claim in federal court).

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues a certificate

of appealability (“COA”), an appeal may not be taken from a final order in a proceeding initiated

pursuant to 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,




file a PCRA petition raising the claims he now seeks to raise in his § 2254 proceedings. See 42
Pa. Cons. Stat. Ann. § 9545(b)(1). Because Petitioner’s direct appeal rights were restored via his
first PCRA petition, any subsequent PCRA petition will be “considered a first PCRA petition for
timeliness purposes.” See Commonwealth v. Karanicolas, 836 A.2d 940, 944 (Pa. Super. Ct.
2003). Moreover, “[t]he time during which a properly filed application for State post-conviction
or other collateral review with respect to the pertinent judgment or claim is pending shall not be
counted toward any period of limitation under” 28 U.S.C. § 2244(d)(1). See 28 U.S.C.
§ 2244(d)(2).
                                                  7
484 (2000). In the case at bar, jurists of reason would not find the procedural disposition of this

case debatable. Accordingly, the Court will not issue a COA in this case.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Petitioner leave to proceed in forma

pauperis (Doc. No. 12) and dismiss his petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 (Doc. Nos. 5, 10, 11) without prejudice to Petitioner’s right to file a PCRA petition in

state court and return to this Court once he has exhausted his state court remedies. The Court

will not issue a COA. An appropriate Order follows.




                                                 8
